department of the treasury internal_revenue_service washington d c office_of_chief_counsel date number info release date uil conex-100236-03 cc tege eoeg et2 dear i apologize for the delay in responding to your letter dated date to congressman joseph m hoeffel concerning the status of your federal_insurance_contributions_act fica tax_refund claim you made for your services as a medical i hope the following information is helpful to you resident from through we received many refund claims as a result of the eighth circuit’s decision in state of minnesota v apfel in state of minnesota the eighth circuit held that medical residents employed in residency programs the university of minnesota sponsored were students within the meaning of the social_security act therefore they did not need to pay fica tax on their wages many institutions and some individuals have filed claims for refund as a result of this decision these refund claims are based on sec_3121 of the internal_revenue_code that section provides that services students perform are excepted from fica_taxes a student is defined as an individual who is employed by a school_college_or_university at which the individual is enrolled and regularly attending classes we are considering a representative sample of refund claims involving medical and dental residents and interns we hope to apply our conclusions from these cases to refund claims involving similarly situated residency programs we believe this approach will ensure consistent application of the law and minimize the taxpayer burden that would result if we examined each claim we hope to complete this process within the next few months then we will grant or deny claims as appropriate under the freedom_of_information_act we will make this letter available to the public after we delete names addresses and other identifying information if we can assist you further in this matter please contact me or of this office at lynne camillo chief employment_tax branch division counsel associate chief_counsel tax exempt and government entities sincerely
